Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically determine two PUCCH resources for the transmission of the PDSCH on the primary cell in a case that a downlink transmission mode that supports transmission of up to two downlink transport blocks is configured for the primary cell, and determine two PUCCH resources for the transmission of the PDSCH on the secondary cell in a case that a downlink transmission mode that supports transmission of up to two downlink transport blocks is configured for the secondary cell, the two PUCCH resources for the transmission of the PDSCH on the primary cell are determined using a number of a first control channel element used for the transmission of a PDCCH that instructs transmission of the PDSCH detected on the primary cell, and the two physical uplink control channel resources for the transmission of the PDSCH on the secondary cell are determined according to a value set to a downlink control information (DCI) field transmitted using the PDCCH detected on the secondary cell as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely:
XU et al. Publication No. (US 2011/0064115 A1) teaches a method for the transmission of information in a wireless communication system by receiving a downlink message that includes a first control channel element, and determining a first index using the location of the first control channel element, then determining a second index, determining a first orthogonal resource using the first index and determining a second orthogonal resource using the second index, spreading an uplink message using the first orthogonal resource to form a first spread signal and spreading the uplink message using a second orthogonal resource to form a second spread signal.
Nam et al. Publication No. (US 2010/0275083 A1) teaches a method to relay communications between a base station and at least one subscriber station via a relay station. The base station configured to transmit, in a subframe, a plurality of transport blocks for a plurality of Hybrid Automatic Repeat Request (HARQ) processes to the relay station. Each transport block corresponds to a different HARQ process.
However, the references alone and in combination do not teach or suggest UL resource allocation for transmitting information indicating ACK/NACK for downlink data the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472